Bigelow, C. J.
1. The police officer was authorized to serve the warrant. He was not restricted by the by-laws of the town for which he was appointed, to the service of warrants issued on complaints for offences against the provisions of such by-laws. He was also authorized “ to superintend the police of the town.” This language is sufficiently broad to include an authority to exercise his powers as a police officer for the arrest of a person who had committed a misdemeanor within the limits of the town, (Gen. Sts. c. 18, § 38,) although after the commission of *6the offence he left the town, and was found and arrested else* where. Ib. § 69.
2. There is nothing on the face of the original warrant to show that it was not duly issued on the twenty-third day of the month, which was not Sunday. It was regular and sufficient on its face, and fully authorized the arrest of the defendant named therein, Resistance to the arrest was therefore unlawful. Exceptions overruled.*

 A similar decision was made in the case of Commonwealth vs. Levi Martin, argue! at the same time with the foregoing case, by the same counsel